Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see line 23 of page 12- line 6 of page 13 of the response, filed 11/3/21, with respect to the 35 U.S.C. 112(f) interpretation of claims 1, 4, and 8, is persuasive, therefore, the examiner withdraws the 35 U.S.C. 112(f) interpretation of claims 1, 4, and 8. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/21, 9/8/21, 12/30/21 and 2/10/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Steed on 1/27/22.


Independent claims 1, 10, 18 and dependent claims 8 and 17 are amended so that the claims appear as follows:
1.	(Currently Amended) A system, comprising:
a memory that stores executable components; and
a processor that executes the executable components, the executable components comprising:
a device interface component configured to receive, from industrial devices and systems at one or more industrial facilities, data files that are formatted according to different file formats; 
a discovery component configured to normalize data items contained in the data files to a common format;
a metadata generation component configured to generate relationship metadata identifying correlations between the data items and to store the data items in association with the relationship metadata; 
an analysis component configured to 
identify, based on an analysis of a first subset of the data items and a first subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycles,
generate operator behavior model data that records the operator behaviors, [[and]]
identify, based on a comparison of the operator behavior model data with a second subset of the data items and a second subset of the relationship metadata received subsequent to the first subset of the data items and the first subset of the relationship metadata, a deviation of a current operator behavior from the operator behaviors defined by the operator behavior model data, wherein the deviation comprises an omitted step of a sequence of operator actions determined to correlate to the defined production outcome, and the omitted step is at least one of a , and
generate a control instruction that causes one or more of the industrial devices to alter operation based on identification of the deviation, wherein the one or more of the industrial devices is controlled based on the control instruction  
	

2.	(Original) The system of claim 1, wherein 
the industrial devices and systems comprise at least one industrial controller having real-time control data stored thereon in association with data tags defined on the industrial controller, and one or more industrial automation devices operatively connected to the industrial controller, and
the real-time control data comprises input data received by the industrial controller from a first subset of the industrial devices and output data generated by the industrial controller and sent to a second subset of the industrial devices based on the input data in accordance with a control program executed by the industrial controller.

3.	(Original) The system of claim 1, wherein the operator behaviors are at least one of an order of manual control panel interactions, a timing of the manual control panel interactions, an order of manual human-machine interface (HMI) interactions, a timing of the manual HMI interactions, or operator locations during critical stages of a production cycle.

4.	(Original) The system of claim 1, wherein the analysis component is configured to generate multiple different sets of operator behavior model data corresponding to respective different contextual conditions.



6.	(Canceled) 
7.	(Original) The system of claim 1, wherein 
the defined production outcome is at least one of production of parts that satisfy a quality criterion, production of at least a specified minimum number of parts, machine downtime durations that are less than a specified maximum duration, or energy consumption that is less than a specified maximum energy consumption.

8.	(Currently Amended) The system of claim 1, wherein 
the analysis component is further configured to 
identify, based on another analysis of the data items and the relationship metadata, two or more sources of a same measured or calculated parameter of an automation system, and
identify, based on a comparison of a third subset of the data items corresponding to a first source of the two or more sources with a fourth subset of the data items corresponding to a second source of the two or more sources, that the first source is generating invalid data, and
	the executable components further comprise a presentation component configured to render an indication that the first source is generating the invalid data based on the comparison.

9.	(Original) The system of claim 1, wherein the data files comprise at least one of industrial controller data, a log file received from a data historian device, a spreadsheet file, maintenance schedule data, work order data, inventory data, or accounting data.

10.	(Currently Amended) A method, comprising:

	normalizing, by the system, data items contained in the data files to a common format;	
generating, by the system, relationship metadata identifying correlations between data items contained in the data files;
storing, by the system, the data items in association with the relationship metadata;
identifying, by the system based on an analysis of a first subset of the data items and a first subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycles;
recording, by the system, the operator behaviors as operator behavior model data;
comparing, by the system, the operator behavior model data with a second subset of the data items and a second subset of the relationship metadata received subsequent to the first subset of the data items and the first subset of the relationship metadata;
identifying, by the system based on a result of the comparing, a deviation of a current operator behavior from the operator behaviors defined by the operator behavior model data, wherein the deviation comprises an omitted step of a sequence of operator actions determined to correlate to the defined production outcome, and the omitted step is at least one of a machine start-up step, a part load step, a part unload step, or a step of switching a machine to a specified mode; and
in response to the identifying of the deviation, sending a control instruction that alters operation of one or more of the industrial devices and systems, wherein the one or more of the industrial devices and systems is controlled based on the control instruction.


at least one industrial controller having real-time control data stored thereon in association with data tags defined on the industrial controller, and 
one or more industrial automation devices operatively connected to the industrial controller, 
wherein the real-time control data comprises input data received by the industrial controller from a first subset of the industrial devices and output data generated by the industrial controller and sent to a second subset of the industrial devices based on the input data in accordance with a control program executed by the industrial controller.

12.	(Original) The method of claim 10, wherein the recording comprises recording, as the operator behaviors, at least one of an order of manual control panel interactions, a timing of the manual control panel interactions, an order of manual human-machine interface (HMI) interactions, a timing of the manual HMI interactions, or operator locations during critical stages of a production cycle.

13.	(Original) The method of claim 10, wherein the recording comprises recording multiple different sets of operator behavior model data corresponding to respective different contextual conditions.

14.	(Original) The method of claim 13, wherein the different contextual conditions comprise at least one of different machine operating modes or different products produced by the industrial devices and systems.

15.	(Canceled) 

16.	(Original) The method of claim 10, wherein the defined production outcome is at least one of production of parts that satisfy a quality criterion, production of at least a specified minimum number of parts, machine downtime durations that are less than a 

17.	(Currently Amended) The method of claim 10, wherein the analysis is a first analysis, and the method further comprises:
identifying, by the system based on a second analysis of the data items and the relationship metadata, two or more sources of a same measured or calculated parameter of an automation system; 
comparing, by the system, a third subset of the data items corresponding to a first source of the two or more sources with a fourth subset of the data items corresponding to a second source of the two or more sources;
identifying, based on a result of the comparing, that the first source is generating invalid data; and
	sending, by the system in response to the identifying, a dashboard interface to [[the]] a client device 

18.	(Currently Amended) A non-transitory computer-readable medium having stored thereon executable components that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising:
receiving data files from industrial devices and systems at one or more industrial facilities, wherein the data files accord to different file formats;
normalizing data items contained in the data files to a common format;
	identifying correlations between data items contained in the data files;
generating relationship metadata recording the correlations;
storing the data items in association with the relationship metadata;
identifying, based on an analysis of a first subset of the data items and a first subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycles;
recording the operator behaviors as operator behavior model data;

identifying, based on a result of the comparing, a deviation of a current operator behavior from the operator behaviors defined by the operator behavior model data, wherein the deviation comprises an omitted step of a sequence of operator actions determined to correlate to the defined production outcome, and the omitted step is at least one of a machine start-up step, a part load step, a part unload step, or a step of switching a machine to a specified mode; and
in response to the identifying of the deviation, sending a control instruction that alters operation of one or more of the industrial devices and systems, wherein the one or more of the industrial devices and systems is controlled based on the control instruction.

19.	(Original) The non-transitory computer-readable medium of claim 18, wherein the recording comprises recording, as the operator behaviors, at least one of an order of manual control panel interactions, a timing of the manual control panel interactions, an order of manual human-machine interface (HMI) interactions, a timing of the manual HMI interactions, or operator locations during critical stages of a production cycle.

20.	(Original) The non-transitory computer-readable medium of claim 18, wherein the recording comprises recording multiple different sets of operator behavior model data corresponding to respective different contextual conditions.

21.	(Previously Presented) The non-transitory computer-readable medium of claim 20, wherein the different contextual conditions comprise at least one of different machine operating modes or different products produced by the industrial devices and systems.



REASONS FOR ALLOWANCE
	Claims 1-5, 7-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-9
Regarding claim 1, the prior art of record, Asenjo et al. (US 20140337429) discloses cloud-aware industrial devices feed robust sets of data to a cloud-based data analyzer that executes as a service in a cloud platform. In addition to industrial data generated or collected by the industrial devices, the devices can provide device profile information to the cloud-based analyzer that identifies the device and relevant configuration information. The industrial devices can also provide customer data identifying an owner of the industrial devices, contact information for the owner, active service contracts, etc. The cloud-based data analyzer leverages this information to perform a variety of custom analytics on the data and generate reports or notifications catered to the particular industrial assets' optimal performance and business goals of the owner's industrial enterprise, as well as perform real-time decision making and control (Asenjo’429, see Fig. 2, Fig. 3, their corresponding paragraphs and [0095]-[0106]). The prior art of record, Asenjo et al. (US 20140335480) discloses a cloud-based performance enhancement service captures and collects data relating to 
However, regarding claim 1, the combination of prior arts does not describe:
a device interface component configured to receive, from industrial devices and systems at one or more industrial facilities, data files that are formatted according to different file formats; a discovery component configured to normalize data items contained in the data files to a common format; a metadata generation component configured to generate relationship metadata identifying correlations between the data items and to store the data items in association with the relationship metadata; an analysis component configured to  identify, based on an analysis of a first subset of the data items and a first subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycles, generate operator behavior model data that records the operator behaviors, identify, based on a comparison of the operator behavior model data with a second subset of the data items and a second subset of the relationship metadata received subsequent to the first subset of the data items and the first subset of the relationship metadata, a deviation of a current operator behavior from the operator behaviors defined by the operator behavior model data, wherein the deviation comprises an omitted step of a sequence of operator actions determined to correlate to the defined production outcome, and the omitted step is at least one of a machine start-up step, a part load step, a part unload step, or a step of switching a machine to a specified mode, and generate a control instruction that causes one or more of the 

Claims 10-14 and 16-17
Regarding claim 10, the prior art of record, Asenjo et al. (US 20140337429) discloses cloud-aware industrial devices feed robust sets of data to a cloud-based data analyzer that executes as a service in a cloud platform. In addition to industrial data generated or collected by the industrial devices, the devices can provide device profile information to the cloud-based analyzer that identifies the device and relevant configuration information. The industrial devices can also provide customer data identifying an owner of the industrial devices, contact information for the owner, active service contracts, etc. The cloud-based data analyzer leverages this information to perform a variety of custom analytics on the data and generate reports or notifications catered to the particular industrial assets' optimal performance and business goals of the owner's industrial enterprise, as well as perform real-time decision making and control (Asenjo’429, see Fig. 2, Fig. 3, their corresponding paragraphs and [0095]-[0106]). The prior art of record, Asenjo et al. (US 20140335480) discloses a cloud-based performance enhancement service captures and collects data relating to interactions of users with industrial automation systems of multiple industrial customers for storage and analysis on a cloud platform. The service employs a performance enhancement component that analyzes the data to facilitate determining correlations between certain user interactions and favorable performance of an industrial automation system, determining user interactions that are less favorable or unsafe, determining 
However, regarding claim 10, the combination of prior arts does not describe:
receiving, by a system comprising a processor, data files from industrial devices and systems at one or more industrial facilities, wherein the data files accord to different file formats; normalizing, by the system, data items contained in the data files to a common format; generating, by the system, relationship metadata identifying correlations between data items contained in the data files; storing, by the system, the data items in association with the relationship metadata; identifying, by the system based on an analysis of a first subset of the data items and a first subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycles; recording, by the system, the operator behaviors as operator behavior model data; comparing, by the system, the operator behavior model data with a second subset of the data items and a second subset of the relationship metadata received subsequent to the first subset of the data items and the first subset of the relationship metadata; identifying, by the system based on a result of the comparing, a deviation of a current operator behavior from the operator behaviors defined by the operator behavior model data, wherein the deviation comprises an omitted step of a sequence of operator actions determined to correlate to the defined production outcome, and the omitted step is at least one of a machine start-up step, a part load step, a part unload step, or a step of switching a machine to a specified mode; and in response to the identifying of the deviation, sending a control instruction that alters operation of one or more of the industrial devices and systems, wherein the one or more of the industrial devices and systems is controlled based on the control instruction


Claims 18-22
Regarding claim 18, the prior art of record, Asenjo et al. (US 20140337429) discloses cloud-aware industrial devices feed robust sets of data to a cloud-based data analyzer that executes as a service in a cloud platform. In addition to industrial data generated or collected by the industrial devices, the devices can provide device profile information to the cloud-based analyzer that identifies the device and relevant configuration information. The industrial devices can also provide customer data identifying an owner of the industrial devices, contact information for the owner, active service contracts, etc. The cloud-based data analyzer leverages this information to perform a variety of custom analytics on the data and generate reports or notifications catered to the particular industrial assets' optimal performance and business goals of the owner's industrial enterprise, as well as perform real-time decision making and control (Asenjo’429, see Fig. 2, Fig. 3, their corresponding paragraphs and [0095]-[0106]). The prior art of record, Asenjo et al. (US 20140335480) discloses a cloud-based performance enhancement service captures and collects data relating to interactions of users with industrial automation systems of multiple industrial customers for storage and analysis on a cloud platform. The service employs a performance enhancement component that analyzes the data to facilitate determining correlations between certain user interactions and favorable performance of an industrial automation system, determining user interactions that are less favorable or unsafe, determining alternative actions that a user can take to achieve a same or similar preferred operational result, generating recommendations relating to the alternative actions, 
However, regarding claim 18, the combination of prior arts does not describe:
receiving data files from industrial devices and systems at one or more industrial facilities, wherein the data files accord to different file formats;
normalizing data items contained in the data files to a common format;
identifying correlations between data items contained in the data files; generating relationship metadata recording the correlations; storing the data items in association with the relationship metadata; identifying, based on an analysis of a first subset of the data items and a first subset of the relationship metadata, operator behaviors that correlate with a defined production outcome over multiple production cycles; recording the operator behaviors as operator behavior model data; comparing the operator behavior model data with a second subset of the data items and a second subset of the relationship metadata received subsequent to the first subset of the data items and the first subset of the relationship metadata; identifying, based on a result of the comparing, a deviation of a current operator behavior from the operator behaviors defined by the operator behavior model data, wherein the deviation comprises an omitted step of a sequence of operator actions determined to correlate to the defined production outcome, and the omitted step is at least one of a machine start-up step, a part load step, a part unload step, or a step of switching a machine to a specified mode; and in response to the identifying of the deviation, sending a control instruction that alters operation of one or more of the industrial devices and systems, wherein the one or more of the industrial devices and systems is controlled based on the control instruction
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117